Dismissed and Opinion Filed January 23, 2018




                                                               In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                                    No. 05-17-01263-CV

                                           IN RE ARTURO SOLIS, Relator

                               Original Proceeding from the 52nd District Court
                                            Coryell County, Texas1
                                     Trial Court Cause No. C10-11-40751

                                        MEMORANDUM OPINION
                                      Before Justices Lang, Brown, and Stoddart
                                             Opinion by Justice Stoddart
          Relator was declared a vexatious litigant on June 27, 2013 and is subject to a pre-filing

order prohibiting relator from filing “any new litigation in a court of this State without first

obtaining permission from a local administrative judge pursuant to Tex. Civ. Prac. & Rem. Code

§ 11.102.” See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.102(a)(1), 11.103(a) (West Supp.

2016). Before the Court is relator’s “Motion to Direct Trial Court to Institute Contempt of Court

Proceedings Against District Clerk and to Appoint District Clerk Pro-Tem to Cause” (“Contempt

Motion”).

          By letter dated November 3, 2017, we notified relator that the Court had reviewed the

Contempt Motion, determined that it constitutes a new litigation, and docketed it as cause


     1
        Pursuant to Tex. Gov’t Code § 73.001, the Supreme Court of Texas transferred all currently pending and future motions, writs of
mandamus, and new proceedings arising from trial court cause number C10-11-40751 from the Court of Appeals for the Tenth District, Waco,
Texas, to this Court. See TEX. SUP. CT. ORDER, Misc. Docket No. 17–9134 (Oct. 24, 2017).
number 05-17-01263-CV. We instructed relator to file, by November 13, 2017, an order signed

by the local administrative judge giving relator permission to file the Contempt Motion. We

informed relator that failure to provide the requested documentation by November 13, 2017

would result in dismissal of the proceeding without further notice.

       In response to the Court’s November 3, 2017 letter, relator filed a letter dated November

10, 2017 and asked the Court to transfer the Contempt Motion to cause number 05-17-01143-

CV. We denied the motion to transfer and, by order dated December 5, 2017, we ordered relator

to file, by December 19, 2017, an order signed by the local administrative judge giving relator

permission to file the Contempt Motion. We informed relator in the order that failure to provide

the requested documentation by December 19, 2017 would result in dismissal of this proceeding

without further notice.

       To date, relator has not provided this Court with a written order from the local

administrative judge giving relator permission to file the Contempt Motion. Accordingly, we

dismiss this proceeding. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.102(a), 11.103 (West

Supp. 2016) (a person who has been declared a vexatious litigant must seek and obtain

permission to file a new litigation).




                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE
171263F.P05




                                               –2–